                     IN THE UNITED STATES DISTRICT COURT

                 FOR THE NORTHERN DISTRICT OF CALIFORNIA




DEBBIE VIALE, et al.,                                    No. C-19-0038 MMC

            Plaintiffs,                                  AMENDED PRETRIAL
                                                         PREPARATION ORDER
      v.

AIR & LIQUID SYSTEMS, et al.,

            Defendants
                                           /

      It is hereby ORDERED pursuant to Federal Rules of Civil Procedure and the
Local Rules of this Court:

JURY SELECTION DATE: Thursday, August 27, 2020 at 9:00 a.m., Courtroom 7, 19th
floor.

JURY TRIAL DATE: Monday, August 31, 2020 at 9:00 a.m., Courtroom 7, 19th floor.

TRIAL LENGTH is estimated to be 15 to 20        days.

DISCOVERY PLAN: Per Federal Rules of Civil Procedure and Local Rules, subject to
     any provisions below.

NON-EXPERT DISCOVERY CUTOFF :             March 2, 2020      .

DESIGNATION OF EXPERTS:

      Plaintiffs: No later than March 30, 2020       .
      Defendants: No later than       April 13, 2020   .
      Plaintiffs/Defendants Rebuttal: No later than April 24, 2020 .

      Parties shall conform to Federal Rule of Civil Procedure 26(a)(2).

EXPERT DISCOVERY CUTOFF:            May 15, 2020     .
DISCOVERY MATTERS are referred to a Magistrate Judge and are to be noticed for
hearing before the assigned Magistrate Judge.

DEADLINE TO AMEND PLEADINGS:               April 30, 2019    .

DISPOSITIVE MOTIONS shall be filed no later than May 29, 2020             , and shall be
     noticed for hearing 35 days thereafter.

SETTLEMENT CONFERENCE shall be held before Magistrate Judge Jacqueline Scott
     Corley to be conducted as her calendar permits.

PRETRIAL CONFERENCE DATE: August 18, 2020                 at 10:00 a.m.

      COUNSEL WHO INTEND TO TRY THE CASE MUST ATTEND THE
      PRETRIAL CONFERENCE. Counsel shall be prepared to discuss all
      aspects of the case, including settlement. Pretrial shall conform to
      instructions attached to the Pretrial Preparation Order, filed April 8, 2019.

MEET AND CONFER (Civil L.R. 16-10(b)(5)): Lead trial counsel shall meet and confer
no later than July 13, 2020.




PLAINTIFFS ARE ORDERED TO SERVE A COPY OF THIS ORDER ON ANY PARTY
SUBSEQUENTLY JOINED IN THIS ACTION.


DATED: August 10, 2019
                                                  MAXINE M. CHESNEY
                                                  United States District Judge




                                            -2-
